         Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 1 of 9




                                                THE HONORABLE RICHARD A. JONES




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE


ABDIQAFAR WAGAFE, et al.,                    No. 2:17-cv-00094-RAJ

                        Plaintiffs,          DEFENDANTS’ REPLY TO REPONSE
                                             TO MOTION FOR LEAVE TO SUBMIT
    v.                                       DOCUMENTS EX PARTE, IN CAMERA

DONALD TRUMP, President of the United
States, et al.,

                       Defendants.




DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR       UNITED STATES DEPARTMENT OF JUSTICE
EX PARTE AND IN CAMERA SUBMISSION                 Civil Division, Office of Immigration Litigation
(2:17-CV-00094-RAJ)                                     Ben Franklin Station, P.O. Box 878
                                                              Washington, DC 20044
                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 2 of 9




 1      I.           Introduction

 2            On February 21, 2019, Plaintiffs filed a Motion to Compel, requesting that the Court

 3 order Defendants to produce unredacted Alien Files (A-files) for the named Plaintiffs, and a

 4 random sample of one hundred A-files of unnamed class members, and to allow Plaintiffs to

 5 publicly post a proposed notice soliciting communications from potential class members. Dkt.

 6 221. In support of Defendants’ opposition (Dkt. 226), Defendants requested that the Court

 7 consider, in addition to six public affidavits (Dkt. 226-2), three affidavits in camera and ex parte

 8 as they contained sensitive, privileged and, in part, classified information that cannot be made

 9 public. Dkt. 227. Opposing Defendants’ motion, Plaintiffs raised three objections to the in

10 camera, ex parte submission: that Defendants should be precluded from objecting to the

11 discovery of the named Plaintiffs’ A-files, that ex parte and in camera review is unfair, and that

12 Defendants had not met the burden for demonstrating ex parte, in camera review was required.

13 Dkt. 239. As Plaintiffs’ contentions lack merit, the Court should grant Defendants’ motion and

14 consider the affidavits in determining whether the law enforcement privilege protects from

15 disclosure the classified, national security, or otherwise privileged information Plaintiffs seek.

16      II.      Argument

17            It is telling that Plaintiffs devote more than half of their opposition to resurrecting the

18 grievance that they deserved to see the named Plaintiffs’ un-redacted A-files “17 months ago,”

19 rather than countering the basis for in camera review of classified and otherwise highly sensitive

20 information relevant to the matters at hand. Plaintiffs wrongly charge that Defendants are

21 “serially litigating” a privilege issue decided on October 19, 2017. The Court clarified that

22 ruling as to the named Plaintiffs’ A-files on May 4, 2018 (Dkt. 181 at 2), and again, on February

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR               UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                         Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                             Ben Franklin Station, P.O. Box 878
                                                     -1-                   Washington, DC 20044
                                                                               (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 3 of 9




 1 28, 2019 (Dkt. 223 at 7-8) (expressly reserving ruling on privilege claims for A-files and

 2 declining to compel production), and approved the very cross-motions briefing underway. Dkt.

 3 214, 220. Thus, it is Plaintiffs that repeat arguments the Court has already settled. In its

 4 February 28th order, in particular, the Court ruled that Defendants’ withholding of unredacted A-

 5 Files was not “substantially unjustified,” declined to order the records produced, and declined to

 6 address the merits of Defendants’ privilege claim, leaving it intact for later determination. Dkt.

 7 223 at 8. The Court would presumably address the merits instead when resolving the pending

 8 Motion to Compel.

 9          Moreover, Plaintiffs do not contend that assertions of privilege over the requested A-files

10 of random unnamed class members are not properly before the Court. Nor could Plaintiffs argue

11 that there has been any privilege waiver as to the requested 100 randomized A-files since

12 Defendants properly and timely asserted privilege objections to the Plaintiffs’ production

13 request. Also, Defendants are obviously not required to assert privileges over, or redact

14 unspecified, unidentified A-files. The issue here is not waiver, but the need for in camera review

15 of the privileged information likely to be contained in any such A-files, whether for the named

16 Plaintiffs or other class members. While Defendants have, to the maximum extent possible,

17 endeavored to describe in publicly-filed affidavits why A-files in general contain privileged

18 information (Dkt. 226-2), the in camera affidavits are necessary to establish this proposition

19 more specifically, while protecting the very privileged matters at stake.

20          Plaintiffs are similarly mistaken to suggest that it is impossible to discern the purpose of

21 the ex parte affidavits or the points they would support. In the opposition to the Motion to

22 Compel, Defendants clearly cited the affidavits – including references to where ex parte material

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR            UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                      Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                          Ben Franklin Station, P.O. Box 878
                                                  -2-                   Washington, DC 20044
                                                                            (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 4 of 9




 1 was relevant – and explained the purposes for which they were offered. Fundamentally,

 2 Plaintiffs are complaining that they are unable to access the privileged information. But it was

 3 precisely to address this concern that Defendants filed as much information as possible on the

 4 public docket (e.g., the public versions of the Tabb and Allen declarations, and other filed

 5 declarations) and cited the ex parte declarations when able in their opposition. Contrary to

 6 Plaintiffs’ position that they cannot discern to which issues in their Motion to Compel the ex

 7 parte declarations pertain (Dkt. 239 at 3), Defendants’ brief included citations to both the

 8 classified Tabb declaration (concerning the random A-files of unnamed class members) and the

 9 classified Emrich declaration (concerning unnamed Plaintiffs’ A-files). Dkt. 226-1 at 4, 14, 18.

10          Regardless of Plaintiffs’ complaints of transparency, simply put, in camera and ex parte

11 remains the best option to deal with competing priorities: the need to demonstrate to the Court

12 that the information sought to be withheld is indeed law enforcement sensitive or classified

13 without risking disclosure of information that is potentially damaging to the national interest.

14 See Arieff v. U.S. Dep’t of Navy, 712 F.3d 1462, 1471 (D.C. Cir. 1983) (approving ex parte

15 review of documents in limited circumstances because “the courts have been charged with the

16 responsibility of deciding the dispute without . . . disclosing the very material sought to be kept

17 secret”). Defendants recognize ex parte review represents “uneasy compromises with some

18 overriding necessity,” United States v. Thompson, 821 F.2d 1254, 1258 (9th Cir. 1987), but the

19 fact remains that Courts routinely review sensitive and classified information ex parte to assure

20 itself of the Government’s claims that information is law enforcement privileged or related to

21 national security. See, e.g., United States v. Sedaghaty, 728 F.3d 885, 908 (9th Cir. 2013)

22 (holding that where classified information was concerned, a “broadside challenge to the in

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR           UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                     Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                         Ben Franklin Station, P.O. Box 878
                                                 -3-                   Washington, DC 20044
                                                                           (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 5 of 9




 1 camera and ex parte proceedings is a battle already lost in the federal courts”); Mohamed v.

 2 Jeppesen Dataplan, Inc., 614 F.3d 1070, 1081-82 (9th Cir. 2010) (en banc). The Ninth Circuit

 3 has long held that “[s]uch a hearing is appropriate if the court has questions about the

 4 confidential nature of the information or its relevancy.” United States v. Klimavicius-Viloria,

 5 144 F.3d 1249, 1261 (9th Cir. 1998). Indeed, this Court has already approved the use of this

 6 procedure to determine whether the release of specific information has “articulable potential to

 7 damage the national interest.” Dkt. 181 at 2.

 8          Plaintiffs suggest that Defendants should be required to use “mitigation” measures in lieu

 9 of ex parte submissions, relying on dicta from Al Haramain Islamic Found., Inc. v. U.S. Dep’t of

10 Treasury, 686 F.3d 965, 984 (9th Cir. 2012). This reliance is fundamentally misplaced. First,

11 the court in Al Haramain itself reviewed a classified record ex parte and in camera. Id. at 979.

12 The dicta on which Plaintiffs rely dealt not with whether courts can review materials ex parte

13 when assessing privilege, but rather with very different questions of administrative due process

14 in the unique context of sanctions imposed by the Department of the Treasury. Also, the Ninth

15 Circuit has recognized that mitigation measures, even in the context of imposing economic

16 sanctions, “may not always be possible. For example, an unclassified summary may not be

17 possible because, in some cases, the subject matter itself may be classified and cannot be

18 revealed without implicating national security.” Id.; see also Kasza v. Browner, 133 F.3d 1159,

19 1166 (“[I]f seeming innocuous information is part of a classified mosaic, the state secrets

20 privilege may be invoked to bar its disclosure and the court cannot order the government to

21 disentangle this information from other classified information.”). As explained in Defendants’

22 opposition and the affidavits made publicly available, Defendants’ claim of privilege rests on the

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR          UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                    Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                        Ben Franklin Station, P.O. Box 878
                                                 -4-                  Washington, DC 20044
                                                                          (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 6 of 9




 1 potential damage to law enforcement functions from revealing aspects of their operations, and (in

 2 the case of the ex parte Tabb and Emrich declarations) the protection of classified information.

 3 As also explained, the affidavits addressing why and how that information pertains to

 4 investigatory techniques are themselves sensitive, privileged and non-public; they are in part

 5 classified. See generally Dkt. 226-1, 227. In this circumstance, ex parte submission to explain

 6 fully to the Court the law enforcement functions and national security information at risk is

 7 manifestly appropriate. See, e.g., Fazaga v. FBI, 884 F. Supp. 2d 1022, 1030 (C.D. Cal. 2012).

 8 Plaintiffs suggest, for example, that Defendants should burden the Court with an in camera

 9 examination of many thousands of pages that would comprise 100 randomized A-files, going far

10 beyond the Court’s previous in camera examination of “why information” pertaining to 50

11 randomly-selected unnamed class members. The Court previously found in Defendants’ favor,

12 based on that in camera inspection, that the Defendants are not required to produce “case-by-

13 case determinations.” Dkt. 183 at 2. There is no reason for the Court to engage in a far more

14 extensive and laborious in camera inspection here only to reach the same foreseeable outcome.

15          Similarly, Plaintiffs’ reliance on Department of Homeland Security regulations on this

16 point does nothing to aid their cause. First, Defendants are not seeking ex parte and in camera

17 procedures to adjudicate the merits of this case – only to protect privileged information not

18 required for Plaintiffs to litigate their case. See generally, Dkt. 226-1. Moreover, the cited

19 regulation states that “[a]n applicant or petitioner shall not be provided with any information

20 contained in the record or outside the record which is classified.” 8 C.F.R. 103.2(b)(16)(iv)

21 (emphasis added). The regulation makes a limited exception where the classifying authority has

22 agreed in writing to the disclosure or where the general nature of the information may be

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR           UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                     Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                         Ben Franklin Station, P.O. Box 878
                                                 -5-                   Washington, DC 20044
                                                                           (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 7 of 9




 1 disclosed “consistently with safeguarding both the information and its source.” Id. Here, the

 2 general nature has been disclosed – both the information redacted from the A-files and the

 3 affidavits provide details related to the government’s law enforcement operations and procedures

 4 – and further disclosures cannot be made without risk to the information.

 5         As Defendants explained in their opposition to the Motion to Compel, the submitted

 6 information is essential to the Court’s understanding of the claimed governmental privileges.

 7 Substantiating this claim via ex parte and in camera procedures to provide privileged, and in part

 8 classified, information to the Court is unexceptional. Kasza, 133 F.3d at 1169. Accordingly, the

 9 Court should grant Defendants’ motion.

10 III.    Conclusion

11         For the foregoing reasons, the Court should grant in camera and ex parte review of the

12 proffered affidavits.

13

14

15

16

17

18

19

20

21

22

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR         UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                   Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                       Ben Franklin Station, P.O. Box 878
                                                -6-                  Washington, DC 20044
                                                                         (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 8 of 9




 1 Dated: March 22, 2019                           Respectfully Submitted,

 2 JOSEPH H. HUNT
   Assistant Attorney General
 3 Civil Division
   U.S. Department of Justice                      DANIEL E. BENSING
 4                                                 Senior Trial Counsel
   AUGUST FLENTJE                                  Federal Programs Branch
 5 Special Counsel
   Civil Division                                  /s/ Leon B. Taranto
 6                                                 LEON B. TARANTO
   ETHAN B. KANTER                                 Trial Attorney
 7 Chief, National Security Unit                   Torts Branch
   Office of Immigration Litigation
 8 Civil Division                                  BRENDAN T. MOORE
                                                   Trial Attorney
 9 DEREK C. JULIUS                                 Office of Immigration Litigation
   Assistant Director
10 Office of Immigration Litigation                LINDSAY M. MURPHY
   Civil Division                                  Counsel for National Security
11                                                 National Security Unit
   BRIAN T. MORAN                                  Office of Immigration Litigation
12 United States Attorney
                                                   ANDREW C. BRINKMAN
13 BRIAN C. KIPNIS                                 Senior Counsel for National Security
   Assistant United States Attorney                Office of Immigration Litigation
14 Western District of Washington
                                                   Counsel for Defendants
15

16

17

18

19

20

21

22

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR    UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION              Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                  Ben Franklin Station, P.O. Box 878
                                             -7-                Washington, DC 20044
                                                                    (202) 616-4900
             Case 2:17-cv-00094-RAJ Document 254 Filed 03/22/19 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on March 22, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system, which will send notification of such filing to all counsel

 4 of record.

 5

 6                                               /s/ Leon B. Taranto
                                                 LEON B. TARANTO
 7                                               Trial Attorney
                                                 Torts Branch, Civil Division
 8                                               U.S. Department of Justice
                                                 175 N Street, N.E., Room 11-220
 9                                               leon.b.taranto@usdoj.gov
                                                 Phone: (202) 616-4231
10

11

12

13

14

15

16

17

18

19

20

21

22

     DEFENDANTS’ REPLY TO REPONSE TO MOTION FOR           UNITED STATES DEPARTMENT OF JUSTICE
     EX PARTE AND IN CAMERA SUBMISSION                     Civil Division, Office of Immigration Litigation
     (2:17-CV-00094-RAJ)                                         Ben Franklin Station, P.O. Box 878
                                                                       Washington, DC 20044
                                                                           (202) 616-4900
